t cc no united_states tax_court howard v more petitioner v commissioner of internal revenue respondent docket no filed date p is an individual underwriter for lloyd’s of london lloyd’s as an underwriter p is required to demonstrate that he can cover potential losses on the policies that he underwrites a k a show means in order to show means p posted a letter_of_credit issued by bank julius baer bjb with lloyd’s the letter_of_credit was secured_by p’s preexisting stock portfolio the policies that p underwrote for the taxable years and incurred losses as a result of the losses bjb sold p’s stock at a substantial gain during those years p reported the losses from his underwriting activities as passive losses on his and federal_income_tax returns additionally p reported the gain from the sale of stock by bujub as passive_income p then offset the gain with the passive losses r contends that the gain recognized on the sale of stock is portfolio_income and portfolio_income cannot be offset by p’s passive losses -- - held the gain from the sale of stock is portfolio_income pursuant to sec_469 a i r c and sec_1_469-2t temporary income_tax regs fed reg date and cannot be offset by p’s passive losses martha a roof for petitioner louis b jack for respondent opinion vasquez judge in the notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively after concessions the issue for decision is whether gain from the sale of stock pledged as collateral for a letter_of_credit which guaranteed petitioner’s underwriting activities is portfolio_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in pasadena california general background on underwriting for lloyd’s lloyd’s of london’s lloyd’s business consists of insuring and reinsuring worldwide risks like insurance_companies lloyd’s generates income from the underwriting of insurance risks and from the investment of premiums received on the insurance policies underwritten generally the underwriting component generates losses while the investment component generates profits lloyd’s is organized into numerous entities referred to as syndicates syndicates are composed of individual and corporate members names and controlled by managing agents names provide the financial backing behind lloyd’s policies from the mid- 1970's until the years in issue petitioner was a name for lloyd’s the managing agents of the syndicates select policies to underwrite from the lloyd’s trading floor in the same fashion as a mutual_fund manager acguires stock for a mutual_fund a managing agent may decide to underwrite any percentage of the risk of any lloyd’s policy that he she wishes for example a managing agent may choose to underwrite percent of the risk on an aviation policy and leave the other percent of the risk to be underwritten by other syndicates fach year names choose the syndicates in which they wish to participate to limit their risk names usually participate in ' lloyd’s is not an insurance_company but a competitive market where risks are undertaken by syndicates and their members q4e- many syndicates names agree to accept a predetermined percentage of all risks underwritten on behalf of the syndicates where total insurance claims are less than the premiums collected plus investment_income names make a profit commensurate with the percentage that they agreed to underwrite however where claims exceed premiums collected plus investment_income names must cover their percentage of the loss names have a certain capacity of premiums that they can underwrite for a given year a name’s usual capacity is from big_number to million in order to be accepted by lloyd’s a name must demonstrate his her ability to cover potential losses a k a show means a name generally may show means by posting cash assets or a letter_of_credit equal to at least percent of his her underwriting capacity with lloyd’s petitioner’ s underwriting activities beginning in the 1960's petitioner invested in stock in to secure a letter_of_credit petitioner transferred his stock portfolio pledged stock to a brokerage account at bank julius baer bujub a london-based bank during and petitioner underwrote big_number of lloyd’s premiums which were secured_by a letter_of_credit from bjb in the amount of big_number during those years a number of the syndicates in which petitioner participated incurred losses in order to cover those - losses bjb sold petitioner’s pledged stock from these sales of the pledged stock he realized substantial gains during and lloyd’s closing_agreement and filing procedure in in an effort to provide uniform tax treatment to united_states and non-united states underwriters of lloyd’s the underwriters lloyd’s and the irs entered into a closing_agreement the closing_agreement bound all united_states names including petitioner to report all underwriting profits and losses and all investment_income from lloyd’s activities as income or loss from a passive_activity thus pursuant to the closing_agreement petitioner treated the losses_incurred by the syndicates in which he participated as passive losses the closing_agreement did not address the tax treatment of gains or losses realized on the disposition of assets held as security for a letter_of_credit provided for the underwriting activities discussion on his and tax returns petitioner reported the gain from the sale of the pledged stock ass passive_income and offset the gain by the passive losses from his underwriting activities respondent disagrees with this treatment and argues that the gain is portfolio_income which cannot be offset by we assume that lloyd’s drew upon petitioner’s letter_of_credit thereby precipitating the sale of petitioner’s pledged stock by bub passive losses general background on the passive_loss_rules the sec_469 passive_loss_rules were enacted as part of the tax_reform_act_of_1986 tra_'86 publaw_99_514 100_stat_2085 in response to the congressional belief that decisive action was needed to curb the expansion of tax sheltering s rept 1986_3_cb_713 those rules were specifically designed to prevent a taxpayer from using losses from a passive_activity to offset unrelated income generated in a nonpassive activity see 114_tc_103 a passive_activity is defined as a trade_or_business in which the taxpayer does not materially participate see sec_469 sec_469 generally disallows a taxpayer’s passive_activity_loss or credit see sec_469 a taxpayer’s passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate gains from all passive activities for such year see sec_469 income from passive activities e passive_activity_gross_income includes an item_of_gross_income if and only if such income is from a passive_activity see sec_1_469-2t temporary income_tax regs fed reg date in determining how to treat the gain from the disposition of property used in an activity the regulations generally provide that the gain is treated as gross_income from such activity if the activity is a passive_activity of the taxpayer for the year of the disposition the gain is treated as passive_activity_gross_income and if the activity is not a passive_activity of the taxpayer for the year of the disposition the gain is treated as not from a passive_activity see sec_1_469-2t temporary income_tax regs fed reg date the secretary promulgated a separate rule for substantially_appreciated_property where property used in an activity is substantially appreciated at the time of its disposition any gain from the disposition will be treated as not from a passive_activity unless the property was used in a passive_activity for either percent of the period during which the taxpayer held the property or the entire 24-month period ending on the date of the disposition see sec_1_469-2 a income_tax regs the secretary added this rule to dissuade taxpayer sec_3 substantially_appreciated_property is defined as property with a fair_market_value which exceed sec_120 percent of the property’s adjusted_basis see sec_1_469-2 c income_tax regs we note that sec_1_469-2 iii income_tax regs was first introduced in temporary form in as sec_1 2t c temporary income_tax regs fed reg date in the secretary amended slightly the temporary_regulation see sec_1_469-2t continued --- - from structuring dispositions in a manner that would generate passive_activity_gross_income in inappropriate situations see t d 1988_1_cb_191 without this exception a taxpayer could transfer substantially_appreciated_property used in a nonpassive activity to a passive_activity just prior to disposition thereby converting nonpassive_gain into passive gain to be offset by passive losses sec_469 a and the applicable regulations thereunder provide that certain income will not be treated as income from a passive_activity including any gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business and any gain_or_loss not derived in the ordinary course of a trade_or_business which is attributable to the disposition of property producing income of a type described in or property_held_for_investment the portfolio_income exception the temporary regulations refer to this type of income as portfolio_income see sec_1_469-2t temporary income_tax regs fed reg date see also 105_tc_227 the legislative_history sheds some light on why congress continued temporary income_tax regs fed reg date in the temporary_regulation was finalized without change see sec_1_469-2 income_tax regs fed reg date t d 1992_1_cb_173 --- - excluded portfolio_income from the passive_loss_rules portfolio investments ordinarily give rise to positive_income and are not likely to generate losses which could be applied to shelter other income therefore for purposes of the passive loss rule portfolio_income generally is not treated as derived from a passive_activity but rather is treated like other positive_income_sources such as salary to permit portfolio_income to be offset by passive losses or credits would create the inequitable result of restricting sheltering by individuals dependent for support on wages or active business income while permitting sheltering by those whose income is derived from an investment portfolio s rept supra c b vol pincite income of a type generally regarded as portfolio_income which is derived in the ordinary course of a trade_or_business does not fall within the definition of portfolio_income see sec_469 a sec_1_469-2t temporary income_tax regs fed reg date congress and the secretary reasoned that the rationale for treating portfolio- type income as not from the passive_activity does not apply in these instances since deriving such income is what the business activity actually in whole or in part involves s rept supra c b vol pincite for example banks derive a large majority of their business income from interest see id under this rule the bank would not treat the interest as portfolio_income see id parties’ arguments petitioner claims that his gain is attributable to the disposition of substantially_appreciated_property used ina passive_activity his underwriting activity for more than - percent of the period during which he held the interest in the property petitioner therefore argues that the gain is passive_income under sec_1_469-2t temporary income_tax regs fed reg date and sec_1_469-2 income_tax regs respondent argues that petitioner’s gain is attributable to the disposition of dividend-producing property which was not derived in the ordinary course of a trade_or_business respondent therefore contends that the gain on the sale of the pledged stock is portfolio_income under sec_469 a and sec_1_469-2t c temporary income_tax regs fed reg date which rule applies in order to understand how the rules relied on by the parties interrelate and decide which rule controls in the present case we look at the general structure of sec_469 and the applicable regulations thereunder the regulation relied on by petitioner ie sec_1_469-2 income_tax regs is part of the general rules defining passive_activity_gross_income under sec_469 the internal_revenue_code section and regulation relied on by respondent ie sec_469 a and sec_1_469-2t c temporary income_tax regs fed reg date except from those general rules a disposition of property of a type that produces portfolio_income we find that the specific exception for a disposition of property that produces portfolio_income takes precedence over the more general_rule regarding the treatment of gain from the disposition of property used in an activity see 450_us_1 holding that a specific provision takes precedence over a general one when a disposition is of property that generates portfolio-type income the more specific provisions regarding the disposition of such property should apply in accordance with the congressional aim behind the portfolio_income exception we therefore apply sec_469 a and sec_1_469-2t temporary income_tax regs fed reg date to the present case application of sec_469 a and sec_1_469-2ti c as noted earlier passive_activity_gross_income does not include portfolio_income see sec_469 a sec_1 2t c temporary income_tax regs fed reg date portfolio_income includes any gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business and any gain_or_loss not derived in the ordinary course of a trade_or_business which is attributable to the disposition of property producing income of a type described in or property_held_for_investment see id the regulations provide for this purpose a narrow definition -- of gross_income derived in the ordinary course of a trade_or_business sec_1_469-2t temporary income_tax regs fed reg date the regulations provide an exhaustive list of seven sources of income that satisfy the definition and as a result will not be considered portfolio_income see id the source pertinent to our discussion is sec_1_469-2t ii temporary income_tax regs fed reg date provides in pertinent part gross_income derived in the ordinary course of a trade_or_business includes only-- a interest_income on loans and investments made in the ordinary course of a trade_or_business of lending money b interest on accounts_receivable arising from the performance of services or the sale of property in the ordinary course of a trade_or_business of performing such services or selling such property but only if credit is customarily offered to customers of the business c income from investments made in the ordinary course of a trade_or_business of furnishing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies d income or gain derived in the ordinary course of an activity of trading or dealing in any property if such activity constitutes a trade_or_business be royalties derived by the taxpayer in the ordinary course of a trade_or_business of licensing intangible_property f amounts included in the gross_income of a patron of a cooperative by reason of any payment or allocation to the patron based on patronage occurring with respect to a trade_or_business of the continued - - income from investments made in the ordinary course of a trade_or_business of furnishing insurance or annuity_contracts or reinsuring risks underwritten by insurance_companies found in subdivision c of sec_1_469-2t temporary income_tax regs fed reg date subdivision c respondent contends that petitioner’s gain was not derived in the ordinary course of a trade_or_business within the meaning of subdivision c on brief petitioner does not address the application of this regulation in light of the restrictive nature of subdivision c we read it narrowly we look closely at the language contained in the regulation and interpret it according to its ordinary and plain meaning see fdic v meyer 510_us_471 46_f3d_944 9th cir 112_tc_83 subdivision c provides that income from investments made in the ordinary course of a trade_or_business of reinsuring risks underwritten by insurance_companies constitutes gross continued patron and g other income identified by the commissioner as income derived by the taxpayer in the ordinary course of a trade_or_business income derived in the ordinary course of a trade_or_business and is thus not portfolio_income according to its plain meaning we believe that the phrase made in the ordinary course of a trade_or_business contemplates not only that the investment occur at a time when the taxpayer is conducting a trade_or_business of reinsuring risks but also contemplates that the investment be an ordinary and necessary part of the business of reinsuring risks additionally we interpret subdivision c in light of the workings of the insurance industry like insurance_companies lloyd’s generates income from the underwriting of insurance risks and from the investment of premiums received on the insurance policies underwritten the underwriting component generally generates losses while the investment component generates profits while the income generated by the investment component of a reinsurance business would otherwise be considered portfolio_income we believe that under subdivision c if this income is derived in the ordinary course of a trade_or_business of reinsuring risks it is excluded from the definition of portfolio_income insofar as this income is considered to be part and parcel of the business activity of reinsuring risks the income is not characterized as portfolio_income it is unclear from the record whether petitioner acquired all of the pledged stock before his underwriting activities began we note that at least some of the pledged stock was -- - acquired as early as and petitioner did not begin underwriting until the mid-1970's petitioner has not shown that acquisition of any of the pledged stock was an ordinary and necessary part of his underwriting activities the evidence indicates instead that petitioner acquired the pledged stock as an investment he merely pledged this investment_asset to secure the letter_of_credit that he needed for his underwriting activities the pledging of the stock did not convert petitioner’s investment_asset to an asset used in a trade_or_business of underwriting we do not find that petitioner’s acquisition of the pledged stock was made in the ordinary course of a trade_or_business as contemplated by subdivision c further we believe petitioner’s gain is not the typical type of income recognized by insurance_companies or reinsurers on their investment of insurance premiums there is no evidence that petitioner acquired the pledged stock with the premiums of the policies underwritten nor does the record show that the gain from the disposition of the pledged stock was committed to his underwriting activities and not spent for personal purposes such as living_expenses consequently we do not believe that subdivision c was meant to encompass petitioner’s gain we also draw an analogy between petitioner’s gain and the interest earned on the investment of working_capital sec_469 b provides that any income gain_or_loss which is attributable to an investment of working_capital shall be treated -- - as not derived in the ordinary course of a trade_or_business i1 e it will be treated as portfolio_income in regard to this section the report of the senate committee on finance stated although setting aside such amounts may be necessary to the trade_or_business earning portfolio_income with respect to such amounts is investment-related and not a part of the trade_or_business itself s rept 1986_3_cb_713 we believe that petitioner’s gain is no more closely connected to his underwriting activities than would be interest earned on the investment of working_capital and thus it should be treated as not derived in the ordinary course of a trade_or_business we conclude that petitioner’s gain is portfolio_income and that he cannot utilize his passive losses to offset this gain decision will be entered under rule
